DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a filing filed on 10/07/2020.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aval. (US Pub. No. 20220208168).


As per claim 1, Aval teaches A noise control apparatus, comprising: a virtual reference signal generator configured to generate a virtual reference signal based on a vibration signal indicating vibration detected by a vibration detector and a structure information of a vehicle body ( Aval, see at least figure 1 and [0027] “FIG. 1 is a schematic diagram and/or signal flow diagram of an example sound cancellation system 100 that includes a signal source 110, a cancellation filter 120, a transducer 130 (e.g., loudspeaker or driver), a microphone 140 (feedback sensor), and an adaptation module 150. In various examples, the signal source 110 may be a signal generator that provides a reference signal 112 that may include components representative of harmonics of rotating equipment associated with the environment. For example, in a vehicle the drivetrain, e.g., engine, transmission, transaxle, wheels, etc., may generate various harmonics that produce audible sound in the vehicle. The noise cancellation system 100 may be configured to reduce the audible harmonics. The signal source 110 may therefore generate the reference signal 112 representative of the harmonics of the rotating equipment. Accordingly, in some examples the signal source 110 may receive rotational information, such as a rotating rate, which may be in rotations per minute (RPM), from a sensor 114.”); a virtual error signal generator configured to generate a virtual microphone based on an occupant information detected by an occupant detector, and generate a virtual error signal based on a virtual noise signal collected from the generated virtual microphone and an actual noise signal (Aval, see at least figure 2 and [0006] where the estimated error signal may be representative of a virtual microphone located at the third location, e.g., the roof microphone is ‘projected’ to the location of the occupant's ear(s), also see at least  [0031] “sound cancellation system 200 that is similar to the sound cancellation system 100 except that the feedback sensor, microphone 240, is located remote from an occupant's ear 244. Accordingly, an error signal 242 from the microphone 240 may not represent the undesired sound at the location of the occupant's ear 244. The sound cancellation system 200 of FIG. 2 operates in the same or similar manner to the sound cancellation system 100 of FIG. 1 and thereby may reduce the sound of harmonics at the location of the microphone 240, but not necessarily at the occupant's ear 244.” ); and an active noise controller configured to generate a noise control signal based on the virtual error signal and the virtual reference signal and control an output of the generated noise control signal (Aval, see at least Fig 1 and [0028] “The adaptation module 150 receives the reference signal 112 and the error signal 142 and updates the cancellation filter 120 to minimize the error signal 142.”).

As per claim 3, Aval teaches The noise control apparatus according to claim 1, wherein the virtual error signal generator acquires an actual secondary path based on the location information of an actual microphone and the noise signal collected from the actual microphone, generates a noise signal in the actual secondary path based on the noise control signal outputted from the active noise controller and the actual secondary path, and acquires the virtual noise signal in a virtual secondary path based on the noise control signal outputted from the active noise controller and the virtual secondary path (Aval, see at least [0010] “In certain examples, the one or more projection filters may be selected based upon certain vehicle operating conditions, as such may impact the acoustic relationship between the second location (e.g., microphone) and the third location (e.g., occupant's ear) and/or a transfer path between the first location (e.g., the transducer) and the third location (e.g., occupant's ear), also known as a secondary path transfer function” and [0056] “In addition to the vehicle powertrain operation and loading as described above, the relationship 246 for various harmonics and the transfer function 160 (secondary path) from transducer 130 to the occupant's ear 244 may vary as environmental (e.g., cabin) acoustics change. Therefore, various examples of sound cancellation systems or algorithms herein may dynamically change (adjust, select) the projection filter transfer function and/or the correction filter transfer function based on changes in cabin acoustics.”).

As per claim 4, Aval teaches The noise control apparatus according to claim 3, wherein the virtual error signal generator includes a transfer function that subtracts the noise signal from the virtual second path from the noise signal from the actual second path (Aval, see at least [0048] “In simplified terms, the sound cancellation system 500 subtracts the ‘corrupt’ component(s) as described above in (4) from the estimated error signal 442 to produce a signal that represents an estimate of the undesired signal at the occupant's ear without the effects of the cancellation audio signal 132. The sound cancellation system 500 also adds back in the effect of the cancellation audio signal 132 at the occupant's ear, to produce a signal that is an estimate of the residual undesired signal at the occupant's ear, which is an estimated error signal that the adaptation module 150 may use to update the cancellation filter 120”).

As per claim 6, Aval teaches A vehicle, comprising: a sound collector configured to collect sound and output a virtual noise signal for the collected sound (Aval, see at least [0048] “Sound cancellation systems that cancel or reduce undesired sounds in a predefined volume, such as harmonic cancellation in a vehicle cabin, often employ a feedback sensor (such as a microphone) to generate an error signal (or feedback signal) representative of residual uncancelled sounds. This error signal is fed back to an adaptive filter that adjusts a cancellation signal in an attempt to minimize the residual uncancelled sound.”); a vibration detector configured to detect vibration and output an actual reference signal for the detected vibration (Aval, see at least [0032] “However, sound at the location of the microphone 240 has a relationship 246 to sound at the location of the occupant's ear 244. The relationship 246 depends upon the source of sound and the manner in which the audible vibrations are transferred from the source and through the acoustics of the environment. For example, a particular harmonic, when operating at a particular frequency, may create a particular relationship 246, e.g., in terms of amplitude and phase, between the sound of the harmonic at the occupant's ear 244 and at the microphone 240. In various examples, a different harmonic may create a different relationship 246, even when operating at the same frequency (e.g., a first harmonic may create a certain frequency at a given RPM as a second harmonic does at a lower RPM) (e.g., a 100 Hz acoustic signal may be a first harmonic at one RPM and may be a second harmonic at another RPM).”); an occupant detector configured to detect an occupant and output occupant information on the detected occupant (Aval, see at least [0059] “For instance, a rear seat occupant may be detected and example systems herein may operate to reduce harmonics at the ears of the rear occupant while also reducing harmonics at an operator's ears (e.g., in the driver's seat)”.); and a controller configured to generate a virtual reference signal based on the actual reference signal, acquire location information of the occupant's ear based on the occupant information, generate a virtual error signal based on the acquired ear location information, generate a noise control signal based on the virtual error signal and the virtual reference signal, and control an output of the generated noise control signal (Aval, see at least Fig 1 and [0028] “The adaptation module 150 receives the reference signal 112 and the error signal 142 and updates the cancellation filter 120 to minimize the error signal 142.”)

As per claim 14, Aval teaches The vehicle according to claim 6, wherein the controller generates an actual secondary path to an actual microphone, generates an actual noise signal in the generated secondary path, generates a virtual secondary path to the virtual microphone, generates a virtual noise signal in the generated virtual secondary path, and generates the virtual error signal based on the actual noise signal and the virtual noise signal. (Aval, see at least [0010] “In certain examples, the one or more projection filters may be selected based upon certain vehicle operating conditions, as such may impact the acoustic relationship between the second location (e.g., microphone) and the third location (e.g., occupant's ear) and/or a transfer path between the first location (e.g., the transducer) and the third location (e.g., occupant's ear), also known as a secondary path transfer function” and [0056] “In addition to the vehicle powertrain operation and loading as described above, the relationship 246 for various harmonics and the transfer function 160 (secondary path) from transducer 130 to the occupant's ear 244 may vary as environmental (e.g., cabin) acoustics change. Therefore, various examples of sound cancellation systems or algorithms herein may dynamically change (adjust, select) the projection filter transfer function and/or the correction filter transfer function based on changes in cabin acoustics.”).

As per claim 16, Aval teaches The vehicle according to claim 6, further comprising: a storage configured to store structural information of a vehicle body, and wherein the controller generates the virtual reference signal based on information stored in the storage and a noise signal indicating vibration detected by the vibration detector. (Aval, see at least [0070] “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. Components of a computer include a processor for executing instructions and one or more memory devices for storing instructions and data.”)

As per claim 17, the claim is directed towards a controlling method of a vehicle that would be performed by a vehicle having a sound collector, vibration and occupant detector, the generating of a virtual reference signal, the acquiring location information of the occupant’s ears, the generating of the virtual error signal and the noise control signal, and outputting the generated noise control signal as sound as claimed in claim 6. The cited portion of the references used in the rejection of claim 6 recites the method according to claim 17. Therefore; Claim 17 is rejected under the same rationale used in the rejections of claims 6. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Aval. (US Pub. No. 20220208168), in view of KIM (US Pub. No. 20220059069).

As per claim 2 Aval teaches projection filters (Aval, see at least [0033] “projection filter is generated to filter the error signal 242 to effectively account for or reverse the effect of the relationship 246 such that the filtered signal represents an estimate of the error signal at the occupant's ear 244.”)
Aval doesn’t specifically teaches a fast Fourier transformer configured to fast Fourier transform the virtual reference signal, and fast Fourier transform the virtual error signal; a frequency domain active filter configured to filter the fast Fourier transformed virtual reference signal and the fast Fourier transformed virtual error signal; and an inverse fast Fourier transformer configured to inverse Fourier transform the signal filtered by the frequency domain active filter and transfer the inverse Fourier transformed signal to the active noise controller.
However, KIM teaches a fast Fourier transformer configured to fast Fourier transform the virtual reference signal, and fast Fourier transform the virtual error signal (KIM, see at least [0031] “A Fast Fourier Transform (FFT) 126 may be utilized to convert the virtual microphone error signals e.sub.v′.sub.m[n], into frequency domain error signals.”); a frequency domain active filter configured to filter the fast Fourier transformed virtual reference signal and the fast Fourier transformed virtual error signal (KIM, see at least [0032] “The R reference signals 102 may also be input to FFT 128, thereby generating frequency-domain reference signals.” And [0034] “The sum cross-spectrum comparator 132 may be an adaptive filter controller 1.32 configured to provide a vector to apply filter coefficients of the least mean square of the error signals.” ); and an inverse fast Fourier transformer configured to inverse Fourier transform the signal filtered by the frequency domain active filter and transfer the inverse Fourier transformed signal to the active noise controller (KIM, see at least [0034] “The output of the sum cross-spectrum comparator 132 may be applied to an inverse FFT 134, thereby generating time-domain signals to drive the adaptive filter 110”).

Claim 7-8, 10 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aval. (US Pub. No. 20220208168), in view of PFAFFINGER (EP Pub. No. 3159891).

As per claim 7, Aval teaches A vehicle, comprising: a plurality of microphones provided at different locations in the vehicle (Aval, see at least Fig 3 and [0041] Further, some examples of a tuning system similar to that of FIG. 3 may include multiple remote microphones 240 and also may include multiple ear microphones 140, such as for each side of an occupant's head and/or for multiple occupants); a plurality of acceleration sensors provided at different locations in the vehicle (Aval see at least [0006] “In certain examples, the feedback sensor may be a microphone to detect acoustic energy within the environment, such as the cabin of a vehicle, and the location of the microphone may be a roof pillar, headliner, or other location.”); 
Aval does not disclose and a controller configured to diagnose failures of the plurality of acceleration sensors and the plurality of microphones, and generate a virtual reference signal using the remaining acceleration sensors when diagnosing a failure of at least one of the plurality of acceleration sensors, and generate a noise control signal using the remaining microphones when diagnosing at least one of the plurality of microphones. (Aval see at least [0006] “In certain examples, the feedback sensor may be a microphone to detect acoustic energy within the environment, such as the cabin of a vehicle, and the location of the microphone may be a roof pillar, headliner, or other location.”);
However, Pfaffinger does disclose and a controller configured to diagnose failures of the plurality of acceleration sensors and the plurality of microphones, and generate a virtual reference signal using the remaining acceleration sensors when diagnosing a failure of at least one of the plurality of acceleration sensors, and generate a noise control signal using the remaining microphones when diagnosing at least one of the plurality of microphones. (Pfaffinger see at least [0024]- [0030] where the malfunction detection module can compare the sense signal or signals from one noise/vibration sensor with the signals from other microphones that have operation sensors. A sensor diagnostic method for the acceleration sensors can also be done as well, and wherein if malfunction is detected, the sensors that are malfunctioning can be switched off so that the adaption process is stopped.);

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Pfaffinger’s teaching of and a controller configured to diagnose failures of the plurality of acceleration sensors and the plurality of microphones, and generate a virtual reference signal using the remaining acceleration sensors when diagnosing a failure of at least one of the plurality of acceleration sensors, and generate a noise control signal using the remaining microphones when diagnosing at least one of the plurality of microphones because Pfaffinger further to diagnose failures for acceleration or microphone sensors so that in which sensors with a failure are not used to generate signals. (Pfaffinger see at least [0024]- [0030] where the malfunction detection module can compare the sense signal or signals from one noise/vibration sensor with the signals from other microphones that have operation sensors. A sensor diagnostic method for the acceleration sensors can also be done as well, and wherein if malfunction is detected, the sensors that are malfunctioning can be switched off so that the adaption process is stopped.)

As per claim 8, Aval does not disclose The vehicle according to claim 7, wherein the controller post-processes an acceleration signal received from the acceleration sensor diagnosed as a failure, and post-processes the noise signal received from the at least one microphone diagnosed as a failure.
However, Pfaffinger does disclose wherein the controller post-processes an acceleration signal received from the acceleration sensor diagnosed as a failure, and post-processes the noise signal received from the at least one microphone diagnosed as a failure. (Pfaffinger see at least [0013]- [0030] where the malfunction detection module can detect malfunctions from the acceleration sensor, determine types of malfunctions, and in which the system understands when malfunction of a sensor can deteriorate a system’s performance and rise to unwanted artifacts within the signal. When a malfunctioning sensor is detected, additional filtering is required to remove any picked-up data from the malfunctioned sensor.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Pfaffinger’s teaching of wherein the controller post-processes an acceleration signal received from the acceleration sensor diagnosed as a failure, and post-processes the noise signal received from the at least one microphone diagnosed as a failure because Pfaffinger further to diagnose failures for acceleration or microphone sensors so that in which sensors with a failure are not used to generate signals. (Pfaffinger see at least [0013]- [0030] where the malfunction detection module can detect where a malfunction is from the acceleration sensor, determine a type of malfunction, and when a malfunction is detected, add additional filtering to remove any picked up data from the malfunctioned sensor.)

As per claim 10, Aval does not disclose The vehicle according to claim 7, wherein the controller generates a virtual error signal by using a microphone provided at a location closest to a microphone diagnosed as a failure among the remaining microphones, and generates a virtual reference signal using an acceleration sensor provided at a location closest to an acceleration sensor diagnosed as a failure among the remaining acceleration sensor.
However, Pfaffinger does disclose The vehicle according to claim 7, wherein the controller generates a virtual error signal by using a microphone provided at a location closest to a microphone diagnosed as a failure among the remaining microphones, and generates a virtual reference signal using an acceleration sensor provided at a location closest to an acceleration sensor diagnosed as a failure among the remaining acceleration sensor. (Pfaffinger see at least [0007]-[0012] in which there is more than one sensor in a close proximity to each other and upon diagnosing a failure among one of the sensor, the other can be used to generate a virtual error and reference signals.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Pfaffinger’s teaching of wherein the controller generates a virtual error signal by using a microphone provided at a location closest to a microphone diagnosed as a failure among the remaining microphones, and generates a virtual reference signal using an acceleration sensor provided at a location closest to an acceleration sensor diagnosed as a failure among the remaining acceleration sensor because Pfaffinger further to diagnose failures for acceleration or microphone sensors so that in which sensors with a failure are not used to generate signals and the sensor next closest to the failed sensor is used to generate virtual error and reference signals. (Pfaffinger see at least [0007]-[0012] in which there is more than one sensor in a close proximity to each other and upon diagnosing a failure among one of the sensor, the other can be used to generate a virtual error and reference signals.)

As per claim 18, the claim is directed towards a controlling method of a vehicle that would be performed by a vehicle having a sound collector, vibration and occupant detector, the generating of a virtual reference signal, the acquiring location information of the occupants ear’s, the generating of the virtual error signal and the noise control signal, and the diagnosing failures of a plurality of microphones and acceleration sensors to generate a virtual reference signal as claimed in claim 6 and in claim 7. The cited portion of the references used in the rejections of claim 6 and 7 recites the method according to claim 18. Therefore; Claim 18 is rejected under the same rationale used in the rejections of claims 6 and 7. 


Claim 5, 13 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aval. (US Pub. No. 20220208168), in further view of Cardinaux (U.S Pub. No. 20190304431).

As per claim 5, Aval doesn’t specifically teach the noise control apparatus according to claim 1, wherein the virtual error signal generator periodically receives the occupant information detected by the occupant detector, and determines a change in the occupant's boarding posture based on the periodically received occupant information, and generates the virtual microphone when it is determined that the occupant's boarding posture changes
However, Cardinaux teaches the noise control apparatus according to claim 1, wherein the virtual error signal generator periodically receives the occupant information detected by the occupant detector, and determines a change in the occupant's boarding posture based on the periodically received occupant information, and generates the virtual microphone when it is determined that the occupant's boarding posture changes (Cardinaux, see at least Figure 3, where it provides a flowchart schematically describing a process of active noise cancellation using data obtained by a head tracking sensor. Also see at least [0040]-[0046] “the position and orientation of the passenger's ears are determined based on the position and orientation of passenger's head. Determining the position and orientation of the passenger's ears based on the position and orientation of passenger's head may for example be based on a predefined head model of the passenger (e.g. information describing the relative position of the ear's with regard to the center of the head), or it may be based on a predefined standard head model, or it may be based on data obtained from the head tracking sensor that allows to conclude on the shape of the passenger's head.” ) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Cardinaux’s teaching of teaches the noise control apparatus according to claim 1, wherein the virtual error signal generator periodically receives the occupant information detected by the occupant detector, and determines a change in the occupant's boarding posture based on the periodically received occupant information, and generates the virtual microphone when it is determined that the occupant's boarding posture changes because Cardinaux further teaches using a processor and sensors to monitor occupants head position/orientation to identify occupants ear location. (see Cardinaux, [0040]-[0046] in which the in-vehicle processor can be used to monitor the occupants location within a vehicle cabin.)

As per claim 13, Aval doesn’t specifically teach The vehicle according to claim 6, wherein the occupant detector further includes at least one image acquirer acquires an indoor image, and wherein the controller acquires location information of the occupant's ear based on the indoor image.
However, Cardinaux teaches The vehicle according to claim 6, wherein the occupant detector further includes at least one image acquirer acquires an indoor image, and wherein the controller acquires location information of the occupant's ear based on the indoor image. (Cardinaux, see at least [0068], wherein the passenger state detecting section 7510 includes head tracking sensors and cameras that image the passengers and biosensor that detects biological information of the passengers.) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Cardinaux’s teaching of wherein the occupant detector further includes at least one image acquirer acquires an indoor image, and wherein the controller acquires location information of the occupant's ear based on the indoor image. because Cardinaux further teaches using head tracking sensors and an image acquirer to collect information about the passenger’s position. (see Cardinaux, [0068] in which the passenger state detection section 7510 includes head tracking sensors and can include a camera that takes images of passengers.)

As per claim 15, Aval doesn’t specifically teach The vehicle according to claim 6, wherein the controller further comprising: an amplifier (AMP) configured to mix a received audio signal and the noise control signal in respond to the received audio signal, and output the mixed signal.
However, Cardinaux teaches The vehicle according to claim 6, wherein the controller further comprising: an amplifier (AMP) configured to mix a received audio signal and the noise control signal in respond to the received audio signal, and output the mixed signal. (Cardinaux, see at least [0051]-[0052], wherein the source signal is used to amplify units to complete the resulting signals which are then fed into a loud speaker.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Cardinaux’s teaching of wherein the controller further comprising: an amplifier (AMP) configured to mix a received audio signal and the noise control signal in respond to the received audio signal, and output the mixed signal because Cardinaux further teaches using an amplifier to receive signal and can output a signal. (see Cardinaux, [0051]-[0052], wherein the source signal is used to amplify units to complete the resulting signals which are then fed into a loud speaker.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aval. (US Pub. No. 20220208168), in view of PFAFFINGER (EP Pub. No. 3159891) in further view of Katsumoto (U.S Pub. No. 20220294911).

As per claim 9, Aval does not disclose The vehicle according to claim 7, further comprising: a display, wherein the controller controls the display to display information on the microphone diagnosed as the failure or the acceleration sensor diagnosed as the failure.
However, Katsumoto does disclose further comprising: a display, wherein the controller controls the display to display information on the microphone diagnosed as the failure or the acceleration sensor diagnosed as the failure (Katsumoto see at least [0025] “When operating in accordance with a diagnosis program to be described later, the controller 10 executes abnormal noise diagnosis processing for subjecting operating noise data representing operating noise of a plurality of operating bodies during execution of diagnostic image formation processing to CWT (continuous wavelet transform) conversion to acquire a diagnostic spectrogram, determining whether or not abnormal noise has occurred based on a difference between the acquired diagnostic spectrogram and a normal spectrogram, making a comparison, upon determination that abnormal noise has occurred, between the diagnostic spectrogram and a timing chart to identify an operating body being a source of the abnormal noise, and allowing a display device 15 to display a screen showing the identified source of the abnormal noise.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Katsumoto’s teaching of further comprising: a display, wherein the controller controls the display to display information on the microphone diagnosed as the failure or the acceleration sensor diagnosed as the failure because Katsumoto further to display information on the diagnosed sensors that failed. (Katsumoto see at [0025] “When operating in accordance with a diagnosis program to be described later, the controller 10 executes abnormal noise diagnosis processing for subjecting operating noise data representing operating noise of a plurality of operating bodies during execution of diagnostic image formation processing to CWT (continuous wavelet transform) conversion to acquire a diagnostic spectrogram, determining whether or not abnormal noise has occurred based on a difference between the acquired diagnostic spectrogram and a normal spectrogram, making a comparison, upon determination that abnormal noise has occurred, between the diagnostic spectrogram and a timing chart to identify an operating body being a source of the abnormal noise, and allowing a display device 15 to display a screen showing the identified source of the abnormal noise.”)

Claim 12 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aval. (US Pub. No. 20220208168), in view of PFAFFINGER (EP Pub. No. 3159891) in further view of Cardinaux (U.S Pub. No. 20190304431).
As per claim 12, Aval doesn’t specifically teach The vehicle according to claim 11, wherein the occupant information includes occupant identification information, occupant height information, occupant age information, or occupant age-specific information.
However, Cardinaux teaches The vehicle according to claim 11, wherein the occupant information includes occupant identification information, occupant height information, occupant age information, or occupant age-specific information. (Cardinaux, see at least [0049], wherein a predefined head model is used to obtain data from the head tracking sensor to conclude the shape of a driver or passengers head and then using obtained image recognition, manual input, and key identification to identify users.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Cardinaux’s teaching of wherein the occupant information includes occupant identification information, occupant height information, occupant age information, or occupant age-specific information because Cardinaux further teaches using a processor and sensors to identify driver identity and passengers. (see Cardinaux, [0049] in which the in-vehicle processor can be used to identify the driver and passenger.)

As per claim 20, Aval doesn’t specifically teach The method according to claim 19, wherein the occupant information includes occupant identification information, occupant height information, occupant age information, or occupant age-specific information.
However, Cardinaux teaches The method according to claim 19, wherein the occupant information includes occupant identification information, occupant height information, occupant age information, or occupant age-specific information. (Cardinaux, see at least [0049], wherein a predefined head model is used to obtain data from the head tracking sensor to conclude the shape of a driver or passengers head and then using obtained image recognition, manual input, and key identification to identify users.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method in Aval such that it incorporates Cardinaux’s teaching of wherein the occupant information includes occupant identification information, occupant height information, occupant age information, or occupant age-specific information. because Cardinaux further teaches using a processor and sensors to identify driver identity and passengers. (see Cardinaux, [0049] in which the in-vehicle processor can be used to identify the driver and passenger.)


Allowable Subject Matter
Claims 11 and 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

With regard to claims 11 the closest prior art, Katsumoto, teaches an image forming apparatus, a controller allows a sound output device to output a starting sound and an ending sound at a start and end of diagnostic image formation processing as shown in the rejection of claim 9.  
However, it does not further teach further comprising: a display; and an input configured to receive a user input, wherein the controller controls the display of request information for input of occupant information for each seat, and generates a virtual microphone based on seat-specific occupant information inputted in the input when diagnosing a failure of at least one of the plurality of acceleration sensors and the plurality of microphones.

With regard to claims 19 the closest prior art, Katsumoto, teaches an image forming apparatus, a controller allows a sound output device to output a starting sound and an ending sound at a start and end of diagnostic image formation processing as shown in the rejection of claim 9.  
However, it does not further teach further comprising: controlling display of request information for inputting occupant information for each seat when diagnosing a failure of at least one of the plurality of acceleration sensors and the plurality of microphones, generating a virtual microphone based on the occupant information for each seat entered in the input, and regenerating a virtual error signal based on location information of the generated virtual microphone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661